DETAILED ACITON
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on November 25, 2019 is entered.
	Claims 1-17 have been canceled.
	Claims 18 and 19 have been added.
	Claims 18 and 19 are pending and currently under consideration.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buggy et al. (WO 2013/059738) and Hauptrock et al. (Biologics: Targets & Therapy 2008, 2(4):619-633) in view of Yamamoto et al. (WO 2011/152351, WO ‘351) as evidenced by US 2013/0079327 for the reasons of record or in view of Yamamoto et al. (WO 2013/081016, WO ‘016, reference on IDS) as evidenced by US 9,199,997 for the reasons of record.

US 2013/0079327 A1 is a 371 of the cited Yamamoto et al. WO ‘351 document and therefore is an English language translation of said document. The portions of the document cited in this rejection are from US 2013/0079327 but represent the identical material found in the WO document.



Buggy et al. teach a method of treatment of hematological malignancy including non-Hodgkin’s lymphoma by administering anti-CD20 antibody rituximab together with a Btk inhibitor (see claims 1-15, 35, section [0004],[0005], [0053]). The method can also use treatment with additional anticancer agents (see claims 15/35). Buggy et al. states in [0054]:


    PNG
    media_image1.png
    48
    608
    media_image1.png
    Greyscale


	Hauptrock et al. teach Rituximab, a monoclonal anti-CD20 antibody has been widely evaluated in treating various B-cell lymphoma such as non-Hodgkin’s lymphoma (e.g. see page 619).

The teachings of the references differ from the instant invention do not teach the use of the BTK inhibitor recited in instant claim 18 in said method. 

	
WO ‘351 teaches that BTK belongs to the Tec family of kinase which are non-receptor tyrosine kinase and is selectively expressed in B cell and myelocyte lines; BTK plays an important role in signal transduction in B cells and is a factor contributing to the survival, differentiation, proliferation, and activation of B cell (e.g. see [0002]).  WO ‘351 discloses the BTK inhibitor of the instant claim 19 (see claim 8 and Examples). WO ‘351 discloses the use of said BTK inhibitor in combination with anti-CD20 antibody to treat lymphoma such as NHL (see claim 13, [0111], [0159], and [0124]). WO ‘351 further teaches that the BTK inhibitors exhibit an excellent metabolic stability and can avoid hepatotoxicity, thereby provide safe therapeutic agents for B cell diseases (e.g. see Abstract).  Furthermore, WO ‘351 teaches that the BTK inhibitors can be used to treat B cell malignancy such as non-Hodgekin’s lymphoma (known to express CD20 antigen) (e.g. see [0116)] and can be combined with other therapeutic compound including anti-CD20 antibody (e.g. see [0121]).




It would have been prima facie obvious to one of ordinary skill in the art at the time the instant application was filed to combine the teachings of the prior art to treat Non-Hodgkin’s lymphoma by administering rituximab (widely used anti-CD20 antibody for treating B-cell lymphoma) and the well-known Btk inhibitor,  because Buggy et al. teach treatment of non-Hodgkin’s lymphoma with rituximab and a Btk inhibitor whilst WO ‘351 or WO ‘016 discloses the BTK inhibitor of claim 18 and the use of said Btk inhibitor in combination with  to treat lymphoma such as NHL. One ordinary skill in the art would have been motivated to do the aforementioned because Buggy et al. teach treatment of B-cell lymphoma such as Non-Hodgkin’s lymphoma with rituximab and a BTK inhibitor, Hauptrock et al. teach Rituximab, a monoclonal anti-CD20 antibody has been widely evaluated in treating various B-cell lymphoma including non-Hodgkin’s lymphoma, and whilst WO ‘351 or WO ‘016 discloses the BTK inhibitor of claim 18 and the use of said BTK inhibitor in combination with anti CD20 antibody to treat lymphoma such as NHL.

6.	No claim is allowed.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644